Citation Nr: 1203934	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1989 to March 1994.  Following a review of the Veteran's personnel records, the RO determined in a September 1994 unappealed RO administrative decision that the Veteran's service from May 2, 1989, to May 1, 1993, was honorable.  The RO also determined that the character of his service from May 2, 1993, to March 18, 1994, was dishonorable and a bar to all VA benefits.  Therefore, the RO determined that the Veteran is ineligible for VA benefits for the period of service that is characterized as dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim has been before the Board once before, and was remanded in January 2010 for evidentiary development.  Further development is necessary before a final adjudication can be made.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has alleged that he developed a chronic acquired psychiatric disorder in service, particularly as a result of his service in the Southwest Asia theatre of operations as an armor crewman.  

The Veteran's release from service was categorized as other than honorable (following the conclusion of a special court martial).  The Veteran does, however, have a period of honorable service between May 1989 and May 1993, which includes his service in the Southwest Asia theatre of operations in 1991.  

The Veteran's service personnel records confirm that he served in Southwest Asia from January to May 1991 as an armor crewman.  The Veteran states that he witnessed rocket and SCUD missile attacks while on active service.  At issue is whether the Veteran has a current acquired psychiatric disorder which is related to his "good" period of military service.  

The Board, in determining that further development was necessary with this claim, ordered that the Veteran be afforded a comprehensive psychological assessment.  Unfortunately, the August 2011 opinion is not helpful in resolving the appeal.  This examination report includes diagnoses of schizoaffective disorder and borderline personality disorder.  The examiner noted, however, that the Veteran's history makes it impossible "to rule out with certainty the hypothesis that the [V]eteran suffers from combat-related" posttraumatic stress disorder (PTSD).  The examiner noted that it appeared "less likely than not that post[-]traumatic symptoms are a significant source of [the Veteran's] chronic psychosocial difficulties."  The examiner indicated that the principal source of the severe psychosocial dysfunction was the schizoaffective disorder.  With respect to that condition, the examiner explained that "it is not possible to connect the symptoms of this disorder to military service."  

The examiner's conclusion that it was less likely than not that post-traumatic symptoms were a "significant source" of his psychosocial difficulties implies that it might play some part.  In addition, the examiner also stated that it was not possible to connect the symptoms of his schizoaffective disorder to military service.  Although, it appears that the examiner might be saying that there is no nexus, he might also be saying that he could not speculate as to such a nexus.  The examiner did not offer a rationale on this conclusion (i.e. he did not state why it was impossible for such a link to be present).  Accordingly, clarification is needed before a resolution on this appeal can be made.  Thus, the Veteran should be scheduled for a VA psychiatric examination, for the purposes of determining the etiology of any currently present acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA psychiatric examination for the purposes of determining the etiology of any currently present acquired psychiatric disability/disabilities.  In this regard, the examiner must provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset, or was caused by any incident, in active military service.  A rationale must accompany any conclusions reached in the narrative portion of the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claim.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


